                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                                                                             Al Ai>HlANu
                                 SOUTHERN DIVISION                                       1~:(.,18ERT R. CARR
                                      at LONDON                                    ::.E ,.;.K i.J. S. D!STRICT COl.Jffl


Civil Action No. 18-48-HRW

BYRD HENSLEY,                                                                     PLAINTIFF,

v.                         MEMORANDUM OPINION AND ORDER


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY,                                        DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. §405(g) to challenge a final

decision of the Defendant denying Plaintiffs application for disability insurance benefits. The

Court having reviewed the record in this case and the dispositive motions filed by the parties,

finds that the decision of the Administrative Law Judge is supported by substantial evidence and

should be affirmed.

             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed his current application for disability insurance benefits in May 2014,

alleging disability beginning on September 3, 2010, due to sleep apnea, diabetes, obesity, high

blood pressure and "nerves" (Tr. 231 ). This application was denied initially and on

reconsideration. Thereafter, upon request by Plaintiff, an administrative hearing was conducted

by Administrative Law Judge Diana Erickson (hereinafter "ALJ"), wherein Plaintiff,

accompanied by counsel, testified. At the hearing, Jennifer Ruhnkle, a vocational expert

(hereinafter "VE"), also testified.

       At the hearing, pursuant to 20 C.F.R. § 416.920, the ALJ performed the following

five-step sequential analysis in order to determine whether the Plaintiff was disabled:
        Step 1: If the claimant is performing substantial gainful work, he is not disabled.

        Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
        must be severe before he can be found to be disabled based upon the requirements in 20
        C.F.R. § 416.920(b).

        Step 3: If the claimant is not performing substantial gainful work and has a severe
        impairment (or impairments) that has lasted or is expected to last for a continuous period
        of at least twelve months, and his impairments (or impairments) meets or medically
        equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
        claimant is disabled without further inquiry.

        Step 4: If the claimant's impairment (or impairments) does not prevent him from doing
        his past relevant work, he is not disabled.

         Step 5: Even if the claimant's impairment or impairments prevent him from performing
         his past relevant work, if other work exists in significant numbers in the national
         economy that accommodates his residual functional capacity and vocational factors, he is
         not disabled.


         The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was 46 years

old when he alleged he became disabled and 4 7 years old when his insured status for disability

insurance benefits expired in December 2015. Plaintiff must establish that his disability began

before his insured status expired; therefore, the time period at issue is between May 2014 and

December 2015. 20 C.F.R. § 404.13l(a) & (b).

         At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date of disability through his date last insured

(Tr. 31 ).

         The ALJ then determined, at Step 2, that Plaintiff suffers from obstructive sleep apnea,

diabetes mellitus, obesity, dysthymic disorder and depressive disorder, which he found to be

"severe" within the meaning of the Regulations (Tr. 31-32).



                                                  2
       At Step 3, the ALJ found that Plaintiffs impairments did not meet or medically equal any

of the listed impairments (Tr. 32-34).

       The ALJ further found that Plaintiff could not return to his past relevant work as a truck

driver (Tr. 40) but determined that he has the residual functional capacity ("RFC") to perform

light work, as defined in 20 C.F.R. § 404.1567(b), with the following exceptions: he could

occasionally climb ladders, ropes, and scaffolds; frequently stoop, balance, kneel, crouch, crawl,

and use ramps and stairs; frequently be exposed to extreme heat, wetness, humidity, and hazards;

and work in an environment with few changes and only occasional contact with the general

public (Tr. 34).

         The ALJ finally concluded that these jobs exist in significant numbers in the national

and regional economies, as identified by the VE (Tr. 40).

       Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiffs request for review and adopted the ALJ's decision

as the final decision of the Commissioner. Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner's decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

       A.          Standard of Review

        The essential issue on appeal to this Court is whether the ALJ's decision is supported by

substantial evidence. "Substantial evidence" is defined as "such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a


                                                  3
whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383,387 (6 th Cir. 1984).    If the Commissioner's decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524,535 (6 th Cir. 1981), cert. denied, 461 U.S. 957 (1983). "The court may

not try the case de nova nor resolve conflicts in evidence, nor decide questions of credibility."

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6 th Cir. 1988).

Finally, this Court must defer to the Commissioner's decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270,273 (6th

Cir.1997).

       B.      Plaintiffs Contentions on Appeal

       Plaintiff contends that the ALJ's finding of no disability is erroneous because: (1) the ALJ

did not properly evaluate his subjective complaints of disabling symptoms and (2) the ALJ did

not properly weigh the opinion of consultative psychologist, William Rigby, Ph.D.

       C.      Analysis of Contentions on Appeal

       Plaintiffs first claim of error is that the ALJ did not properly evaluate his subjective

complaints of disabling symptoms.

       It is well established that as the "ALJ has the opportunity to observe the demeanor of a

witness, his conclusions with respect to credibility should not be discarded lightly and should be

accorded deference." Hardaway v. Secretary of Health and Human Services, 823 F.2d 922, 928

(6 th Cir. 1987). In this case, the ALJ found Plaintiffs "statements concerning the intensity,

persistence and limiting effects of his symptoms are not entirely consistent with the medical


                                                  4
evidence and other evidence in the record" (Tr. 35). Subjective claims of disabling pain must be

supported by objective medical evidence. Duncan v. Secretary of Health and Human Services,

801 F.2d 847, 852-853 (6 th Cir. 1986).

       In support of his argument, Plaintiff cites only to his testimony at the administrative

hearing. However, as Defendant points out, Plaintiffs testimony regarding his symptoms does

not pertain to the period being adjudicated, to-wit, May 2014 through December 2015.

Although Plaintiff testified about problems with his back, hip, and leg, by his own admission,

these problems had started "just the other day" (relative to the December 2016 hearing) (Tr. 74).

Further, Plaintiff responded to questioning about how long he could stand, sit, and walk, but did

not purport to describe his capabilities during the relevant period (Tr. 74-75). At the hearing,

Plaintiff also described diabetes and high blood pressure symptoms that he had not reported to

his providers, and, at times, had specifically denied, during the relevant period, such as foot pain,

vision problems, and headaches (Tr. 75).

       Based upon the record, Plaintiffs subjective complaints do not pass Duncan muster as

they are irrelevant to the time period before this Court.

       Plaintiffs second claim of error is that the ALJ's consideration of consultative examiner

Rigby' s findings was insufficient.

       When evaluating medical opinions, an ALJ considers numerous factors, including

whether the physician examined the claimant, whether the doctor treated the claimant, the

evidence the doctor presents to support his or her opinion, whether the doctor's opinion is

consistent with the record as a whole, and the doctor's specialty. 20 C.F.R. § 416.927( c).

       Generally, a treating physician's opinion is entitled to more weight and an ALJ must give


                                                  5
specific reasons for discounting the opinion. 20 C.F.R. §§ 416.902, 416.927(c)(2); See also,

Gayheart v. Comm'r ofSoc. Sec., 710 F.3d 365,376 (6th Cir. 2013). A consultative physician's

opinion, however, is not entitled to any special deference or consideration. Smith v. Comm'r of

Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007).

       An ALJ may discount a physician's opinion, treating or otherwise, when the physician

does not provide objective medical evidence to support his or her opinion or if the doctor's

opinion is inconsistent with the record as a whole. 20 C.F.R. § 416.927(c). In addition, although

a physician's opinion about what a claimant can still do or the claimant's restrictions may be

relevant evidence, such opinions are not determinative because the ALJ has the responsibility of

assessing the claimant's RFC. 20 C.F.R. §§ 416.912(b)(2), 416.913(b)(6), 416.927(d)(2),

416.945(a)(3), 416.946( c).

       In November 2013, Plaintiff was examined by psychologist William Rigby, Ph.D., in

connection with an earlier disability claim (Tr. 322-28). During the examination, Plaintiff

claimed to experience suicidal thoughts, anger issues, psychotic thoughts, and depression (Tr.

322). Dr. Rigby observed that Plaintiff was extremely obese and had a slow gait (Tr. 323). Dr.

Rigby noted Plaintiff was fully alert and oriented, appeared to be of average intelligence, had a

moderately depressed mood, reported daily sleep disturbances and an inability to control his

eating, and claimed to have problems with his temper and getting along with family and friends

(Tr. 323-24). Plaintiff had an intact short- and long-term memory, and Dr. Rigby noted that there

was no evidence of psychosis (Tr. 324). Dr. Rigby diagnosed a depressive disorder and assessed

a global assessment of functioning (GAF) score of 65 (Tr. 327).

       In discussing Dr. Rigby's opinion, the ALJ noted that he examined Plaintiff before the


                                                 6
relevant period began. The ALJ noted Dr. Rigby' s opinion that Plaintiff had a

moderate-to-severe limitation in his ability to maintain social interaction and a marked

impairment in his ability to adapt and responds to normal day-to-day work pressures (Tr. 327).

The ALJ gave this opinion "some weight" but did not adopt it in its entirety, finding it to be

inconsistent with both his examination findings and the record as a whole. The ALJ stated that

Plaintiff did have moderate limitations in social interaction, recognizing that Plaintiff reported

some difficulty with anger and getting along with others (Tr. 39). Yet, the ALJ also noted that

Dr. Rigby found Plaintiff to be cooperative, very pleasant, of at least average intelligence, and

friendly (Tr. 39; see Tr. 323-24). The ALJ also noted that Plaintiffs concentration, attention, and

memory were intact, as noted by both Dr. Rigby and other providers whose notes are in the

record. It is clear from the hearing decision that the ALJ thoroughly discussed Dr. Rigby' s

opinion and gave valid, well-supported reasons for the weight she gave it.

           Plaintiff does not challenge the ALJ' s stated reasons for discounting Dr. Rigby' s opinion;

instead, he contends that the ALJ "did not take these uncontradicted opinions ... into account"

(Pl.' s Br. 10). Plaintiff misconstrues what the law requires. The ALJ was under no obligation

to accept Dr. Rigby's opinion wholesale, given that it lacked support in both his examination

findings and the rest of the record. Instead, she had to provide "good reasons" for the treatment

she gave to the opinion, a standard which she more than satisfied. See Stiltner v. Comm 'r ofSoc.

Sec., 244 F. App'x 685,690 (6th Cir. 2007) ("[T]he ALJ detailed at substantial length why he

found [a medical opinion] lacking compared with the other evidence. This is all that we require .

. . .").    The Court finds no error in this regard.




                                                       7
                                       III.   CONCLUSION

          The Court finds that the ALJ's decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiffs Motion for Summary

Judgment be OVERRULED and the Defendant's Motion for Summary Judgment be

SUSTAINED.          A judgment in favor of the Defendant will be entered contemporaneously

herewith.




                                                                  Signed   By:
                                                                  HtacvJt wt!holt. J.L
                                                                  Unlt•d Stitea Dlattlct Judge




                                                   8
